Citation Nr: 0103689	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right shoulder 
bursitis.

2.  Entitlement to service connection for left shoulder 
bursitis.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for left ear Eustachian 
tube dysfunction and otitis.  

5.  Entitlement to service connection for temporomandibular 
joint pain.

6.  Evaluation of hypertension, currently rated as 10 percent 
disabling.  

7.  Entitlement to an initial compensable evaluation for 
irritable colon syndrome (claimed as erosive gastritis, acid 
peptic disease, reflux esophagitis, duodenitis, healed 
duodenal ulcer, peptic ulcer disease, gastroenteritis, 
functional bowel syndrome).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in which service connection for right 
shoulder bursitis, left shoulder bursitis, migraines, left 
ear Eustachian tube dysfunction and otitis and 
temporomandibular joint pain was denied.  Service connection 
was granted for hypertension and irritable colon syndrome 
(claimed as erosive gastritis, acid peptic disease, reflux 
esophagitis, duodenitis, healed duodenal ulcer, peptic ulcer 
disease, gastroenteritis, functional bowel syndrome).  A 10 
percent evaluation was assigned for hypertension and a 
noncompensable evaluation was assigned for irritable colon 
syndrome (claimed as erosive gastritis, acid peptic disease, 
reflux esophagitis, duodenitis, healed duodenal ulcer, peptic 
ulcer disease, gastroenteritis, functional bowel syndrome).

The issues of entitlement to service connection for right 
shoulder bursitis, left shoulder bursitis, migraines, left 
ear Eustachian tube dysfunction and otitis and 
temporomandibular joint pain will be addressed in the remand 
portion of this decision.  



FINDINGS OF FACT

1.  The veteran's hypertension is manifested by systolic 
readings on average of less than 200, diastolic readings on 
average of less than 110, with no evidence of dyspnea and no 
confirmed evidence of cardiac hypertrophy or dilatation.

2.  The veteran's service-connected irritable colon syndrome 
is manifested by constipation; blood in his stool; complaints 
of stomach pain and nausea, bladder control problems, burning 
pain in the region of the right inguinal ligament, hard and 
altered bowel movements and incontinence.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (1994 and 2000).

2.  The criteria for an initial compensable evaluation for 
irritable colon syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§4.114, Diagnostic Codes 
7399 - 7319 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected hypertension 
and irritable colon syndrome are so severe as to warrant 
increased evaluations.  

The record does not indicate the need to obtain any pertinent 
records, which have not already been associated with the 
claims folder.  It is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's requests for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4 (2000).  In so doing, it 
is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

The Board notes that these claims are based on the assignment 
of initial ratings for disabilities following an initial 
award of service connection for those disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

I.  Background

Service medical records, dated January 1992 to January 1993, 
show that the veteran was seen for hypertension, constipation 
and mild gastritis.  In January 1992 he complained of stomach 
pain and nausea.  Upon examination his blood pressure reading 
was 130/78 and his abdomen was soft with normoactive bowel 
sounds.  There was tenderness over the splenic feuxure.  No 
masses were felt in the descending colon, kidney, ureter, and 
bladder feces throughout the colon ascending and mid 
descending.  The radiology report revealed no acute pathology 
in the colon.  The assessment was constipation and mild 
gastritis due to iron.  In March 1992 the veteran's blood 
pressure reading was 136/88, in April 1992 his blood pressure 
readings were 138/90, 140/88 and 140/90 and in May 1992 his 
blood pressure readings were 126/80, 120/88, 142/88 and 
142/82.  The veteran's blood pressure readings were 152/86 
and 155/86 in June 1992.  A five-day blood pressure check was 
done between June 8 and June 12, 1992.  The average was 
151/88 and the assessment was mild hypertension.  

In July 1992 the veteran's blood pressure readings were 
140/90, 140/86 and 136/84.  He complained of a pounding 
heartbeat and his heart skipping a beat.  Upon examination 
his chest was clear to auscultation and his heart rate and 
rhythm were regular without rales.  The chest x-ray was 
within normal limits and the electrocardiogram was normal.  
The assessments were palpitations per history, rule out other 
abnormalities and hypertension by history, controlled.  In 
August 1992 the veteran's blood pressure readings were 130/80 
and 130/88.  The veteran complained of bladder control 
problems in September 1992.  His blood pressure readings were 
142/84, 144/80 and 120/72.  On examination the veteran 
appeared upset, his vital signs were stable and his urine was 
straw colored.  Cremasteric response was positive and there 
was formed stool in the rectal vault but there were no 
palpable hemorrhoids or fissures.  The assessment was 
prostitis versus benign prostatic hypertrophy.  

The veteran was hospitalized in October 1992.  His blood 
pressure reading was 127/78.  The rectal examination showed 
good tone, negative guaiac and the prostate was enlarged and 
very tender.  The initial impression was prostatitis.  The 
urology department evaluated the veteran and it was felt that 
he was suffering from an irritable bladder with uninhibited 
bladder contraction.  The diagnoses included irritable 
bladder.  His blood pressure reading was 124/78.  In November 
1992 the veteran's blood pressure reading was 148/87 and in 
December 1992 it was 164/89.  

In January 1993 the veteran complained of burning pain in the 
region of the right inguinal ligament.  He reported that his 
bowel movements were hard for two to three days with some 
aggravation of his hemorrhoids but without urination, nausea, 
vomiting or diarrhea.  The veteran indicated that he did not 
experience fevers or testicular pain.  His blood pressure 
readings were 120/76 and 149/72.  On examination his abdomen 
and genitourinary were unremarkable.  The assessment was 
constipation versus early urinary tract infection.  

The VA examined the veteran in March 1993.  Examination of 
his cardiovascular system revealed that there was no 
cardiomegaly, his rhythm and tachycardia were regular.  There 
was no peripheral edema and no peripheral pulses were 
palpable.  His sitting pulse was 100, blood pressure was 
140/100, respiration was 16.  Recumbent blood pressure was 
150/100 and standing was 142/102.  The veteran's sitting 
pulse after exercise was 108, blood pressure was 170/108, two 
minutes after exercise pulse was 96 and blood pressure was 
138/100.  The chest radiology report indicated that no 
significant abnormalities were noted.  The electrocardiogram 
was normal.  Examination of the digestive system disclosed 
that his liver, spleen and kidney were not palpable.  There 
were no palpable masses and peristalsis was active.  Anal 
fissure was at the 6 o'clock position, without hemorrhoids or 
abdominal tenderness.  The radiology report indicated a 
normal gas pattern throughout the colon, no evidence of 
polyps or filling defects and no evidence of mass lesion or 
obstruction.  The impression was no evidence of colonic 
pathology.  The diagnoses included essential hypertension and 
constipation, anal fissure.  

In July 1994 the veteran was hospitalized with complaints of 
chest pain.  His blood pressure was 130/78, both heart sounds 
were normal and there were no gallops or murmurs.  The 
veteran's abdomen was soft with no organomegaly or 
tenderness.  There was no pedal edema.  The initial 
impression was chest pains etiology undetermined.  The 
electrocardiogram, echocardiogram and stress test were 
normal.  The diagnoses included chest pain, etiology 
undetermined and essential hypertension.  

The veteran was hospitalized in August 1994.  His physical 
examination was pretty much normal on admission.  His blood 
pressure was 120/80 and his heart rate was 70.  Respiratory 
rate was 12 to 16 and the temperature was 98 degrees.  His 
lungs were negative and his cardiovascular sound was regular.  
There was no S3, murmur or jugular venous distention.  There 
was no hepatojugular reflux.  The abdomen was benign and the 
extremities showed no edema.  The electrocardiogram was 
normal; there was no evidence of hypotension, hypertension or 
bradycardia.  The stress test was negative.  The diagnoses 
included pre-syncope, history of syncope of unknown etiology, 
probably vasovagal in origin, history of hypertension, 
gastroesophageal reflux disease, and chest pain, atypical 
chest pain with a negative Thallium tests.  

VA outpatient treatment records, dated January 1996 to July 
1998, showed that the veteran was seen for hypertension and 
colon problems.  In June 1996 the veteran's blood pressure 
was 148/78.  The assessment was hypertension, low salt, 
stable.  The veteran's blood pressure was 140/76 in July 1996 
and 158/90 in October 1996.  He reported having altered bowel 
movements and blood in his stool in December 1996.  His blood 
pressure readings were 132/70, 158/90.  The veteran's blood 
pressure was 132/72 in February 1997, 172/80 in April 1997 
and 138/80 in May 1997.  His blood pressure readings were 
148/82 and 150/74 in August 1997.  He complained of 
incontinence and the assessment included hypertension.  The 
veteran's blood pressure readings were 128/74 in November 
1997, 156/84 in January 1998, 130/84 in March 1998 and 132/89 
in April 1998.  In July 1998 the veteran's blood pressure 
readings were 166/92 and 152/88.  

The VA examined the veteran in May 1999.  His temperature was 
98.4, pulse was 92 and respiration was 16.  The veteran's 
blood pressure was 126/60 lying, 127/72 sitting and 110/68 
standing.  His chest was clear to auscultation bilaterally 
and his heart showed regular rate and rhythm without murmurs, 
gallops or rales.  There was no peripheral edema bilaterally.  
His abdomen was soft, nontender and nondistended.  Bowel 
sounds were present in all four quadrants and there was no 
organomegaly.  The electrocardiogram showed normal sinus 
rhythm with a rate of 67 beats per minute.  The chest x-ray 
was normal.  The diagnoses included essential vascular 
hypertension, well controlled.  

II.  Analysis

The evidence of record indicates that the veteran has been 
service-connected for hypertension and irritable colon 
syndrome since 1994.  Hypertension was assigned a 10 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101 and 
irritable colon syndrome was assigned a noncompensable 
evaluation under 38 C.F.R. § 4.114, Diagnostic Codes 7319 and 
7399.  


a.  Hypertension

The Board notes that the schedular criteria for evaluation of 
diseases of the cardiovascular system were changed effective 
January 12, 1998.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has evaluated the veteran's heart disability 
under both the old criteria (March 1994 rating decision) and 
the new criteria (September 1999 Statement of the Case), and 
the Board has also evaluated this claim under both the old 
and the new criteria in order to afford the veteran the 
benefit of the regulations most favorable to his claim.

According to the regulations in effect prior to January 12, 
1998, a 10 percent evaluation for hypertension is warranted 
when the diastolic pressure is predominantly 100 or more.  A 
20 percent evaluation requires that the diastolic pressure be 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1994).

The new regulations provide that a 10 percent evaluation is 
warranted when the diastolic pressure is predominantly 100 or 
more, or the systolic pressure is predominantly 160 or more, 
or for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation requires diastolic 
pressure of predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2000).

On review of the record, the Board has determined that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 10 percent disabling is warranted 
for the veteran's hypertension under either the old or the 
new criteria pertaining to evaluation of cardiovascular 
disorders.  Specifically, the assignment of an increased (or 
20 percent) evaluation requires evidence of diastolic 
pressure predominantly 110 or more with definite symptoms 
(old regulations); or diastolic pressure predominantly 110 or 
more or systolic pressure predominantly 200 or more (new 
regulations).  As noted above, the service medical records, 
VA examination reports and VA outpatient treatment records 
are negative for findings of diastolic pressure predominantly 
in excess of 100 or systolic pressure in excess of 200.

Therefore, the evidence does not suggest that the veteran's 
blood pressure is manifested to the degree which is 
contemplated for a 20 percent evaluation under the standards 
specified by the old and new criteria when considering the 
recorded systolic and diastolic blood pressure readings.  
Furthermore, the record does not suggest findings of 
"definite symptoms" which can be related to the service-
connected hypertension, as the VA outpatient treatment 
records and examination reports show that the veteran's 
hypertension was well controlled.  There is no evidence of 
additional pathology, which has been attributed to 
hypertension or characterized as a symptom of his 
hypertensive disorder.  The Board notes that although the 
veteran has several other complaints he also has several 
other disabilities and no physician has related his other 
complaints to his service-connected hypertension.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is unfavorable to the veteran's 
claim, in that the schedular criteria for an evaluation in 
excess of 10 percent disabling have not been met for 
hypertension under either the old or the new diagnostic 
criteria.  As such, the assignment of a higher evaluation is 
not warranted, and the veteran's claim must be denied.

b.  Irritable Colon Syndrome

Under Diagnostic Code 7319, a zero percent evaluation is 
warranted for mild irritable colon syndrome (spastic colitis, 
mucous colitis, etc.); disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
evaluation is warranted for moderate irritable colon syndrome 
(spastic colitis, mucous colitis, etc.); frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
evaluation is warranted for severe irritable colon syndrome 
(spastic colitis, mucous colitis, etc.); diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114 (2000).

At the time of the initial evaluation of the veteran's 
service-connected irritable colon syndrome in March 1994, the 
veteran reported stomach pain and nausea, constipation, 
bladder control problems and hard bowel movements.  
Nevertheless, evidence of frequent episodes of bowel 
disturbance with abdominal distress has not been shown.  The 
March 1993 VA radiology report revealed that there was no 
evidence of colonic pathology.  The diagnoses included 
constipation, anal fissure.  The VA examination conducted in 
May 1999, indicated that the veteran's abdomen was soft, 
nontender and nondistended, that bowel sounds were present in 
all four quadrants and there was no organomegaly.  
Examinations of the digestive system have been within normal 
limits with the exception of an anal fissure was at the 6 
o'clock position, however, there were no hemorrhoids or 
abdominal tenderness.  VA outpatient treatment records show 
that the veteran was seen twice in over two years for 
treatment of his irritable colon syndrome.  Frequent 
treatment of the veteran's service-connected irritable colon 
syndrome has not been shown.  Accordingly, although the 
veteran complains of stomach pain and nausea, constipation, 
bladder control problems and hard and altered bowel 
movements, these have not been shown by the evidence of 
record to be frequent, thereby warranting an initial 
compensable rating.

After review of the evidence, there is no medical evidence of 
record that would support a compensable rating for the 
veteran's irritable colon syndrome at any time since the 
grant of service connection.  


ORDER

An initial evaluation in excess of 10 percent for 
hypertension is denied.  

An initial compensable evaluation for irritable colon 
syndrome is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A(d)).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a 
complete VA examination by board 
certified specialists.  After reviewing 
the complete claims folder, to include 
the service medical records, the 
examiners should render an opinion as to 
whether it is at least as likely as not 
that any current disabilities are related 
to his period of service.  The scientific 
basis for the opinions expressed must be 
provided.  All indicated special studies 
deemed necessary must be accomplished.  
The claims folder must be made available 
for review in conjunction with the 
examination and the examiners should 
indicate in the examination report that 
the claims file has been reviewed. 

a.  The specialists, after a complete 
examination, and following a review of 
the service medical records, should 
render an opinion as to whether the 
veteran currently has right shoulder 
bursitis, left shoulder bursitis, 
migraines, left ear Eustachian tube 
dysfunction, left ear otitis and 
temporomandibular joint pain.  

b.  The examiners should specifically 
express an opinion as to the etiology of 
the veteran's right shoulder bursitis, 
left shoulder bursitis, migraines, left 
ear Eustachian tube dysfunction and 
otitis and temporomandibular joint pain.  

c.  The examiners should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
right shoulder bursitis, left shoulder 
bursitis, migraines, left ear Eustachian 
tube dysfunction and otitis and 
temporomandibular joint pain were 
incurred in or aggravated by his service.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 


